                Case 1:19-cv-08324-DLC Document 1-13 Filed 09/06/19 Page 1 of 3


  From:    Legal legal@acgme.org
Subject:   RE: IMG
   Date:   July 11, 2018 at 11:00 AM
     To:   Amro Ali amro.ali9@icloud.com, Legal legal@acgme.org


       Please review the program requirements. With the exception of the eligibility
       requirements, the ACGME has no requirements regarding the timing of the step 3 exam.
       If a program is treating IMGs and AMGs differently, that may fall under the requirement
       regarding policies to prevent harassment.

       Again, I think the best resource for you will be the Ombudsperson. Please see the links
       below for contact information.



       Teri E. Robins, JD, MBA
       Senior Attorney


                          Accreditation Council for Graduate Medical Education
                                        401North Michigan Avenue, Suite 2000
                                                             Chicago, IL 60611
                                                          Office: 312-755-5000
                                                         Direct: 312-755-7080
                                                          TRobins@acgme.org




       From: Amro Ali <amro.ali9@icloud.com>
       Sent: Tuesday, July 10, 2018 5:45 PM
       To: Legal <legal@acgme.org>
       Subject: Re: IMG

       Thanks for your kind reply.
       I have a simple question, does any program have the right to ask for step 3 to start
       because he is IMG and allows AMG to start without the same request.
       Especially if the contract doesn’t denotes that.


       A

       On Jul 10, 2018, at 6:00 PM, Legal <legal@acgme.org> wrote:

                 Please review the Institutional Requirements and the Common Program
                 Requirements which outline eligibility which can be found here
                 http://www.acgme.org/Portals/0/PFAssets/InstitutionalRequirements/000Instit
                 utionalRequirements2018.pdf?ver=2018-02-19-132236-600 and here
                 http://www.acgme.org/Portals/0/PFAssets/ProgramRequirements/CPRs_201
                 7-07-01.pdf. The Institutional Requirements also includes a requirement
                 requiring the institution to have a policy preventing harassment.
Case 1:19-cv-08324-DLC Document 1-13 Filed 09/06/19 Page 2 of 3


If you feel that your program has not complied with the requirements, you can
report an issue as described on this page http://www.acgme.org/Residents-
and-Fellows/Report-an-Issue.

I think your best resource will be the Office of the Ombudsperson or the
Office of Complaints, but if I can be of further assistance, please do not
hesitate to reach out.



Teri E. Robins, JD, MBA
Senior Attorney


                  Accreditation Council for Graduate Medical Education
        <image003.jpg>401 North Michigan Avenue, Suite 2000
                                                    Chicago, IL 60611
                                                Office: 312-755-5000
                                                Direct: 312-755-7080
                                                TRobins@acgme.org




-----Original Message-----
From: Amro Ali <amro.ali9@icloud.com>
Sent: Tuesday, July 10, 2018 4:04 PM
To: Legal <legal@acgme.org>
Subject: IMG

Dear Madam/Sir,

I am IMG who applied for residency Program in NYC, I have been asked to
pass step 3 before I start my PGY2 although institute contract posted online
denoted that I can take the exam during my PGY2.
When I asked FSMB, the denoted that step 3 only for licensure and not for
starting residency, Head of GME and Program director made mentioned this
contract rules fits only for American graduate but not for Foreign graduate.
He said All FMG should pass step 3 and this is his/hospital policy.

Is this legitimate to make such difference between American graduate and
Foreign graduate although we should comply to same rules and same
contract without extra requirement or discrimination based on being AMG or
IMG.

Pease advice, can you send me phone number to communicate directly.

Dr.A
Cell: 347-623-5406
“ I would prefer to be unanimous"
Case 1:19-cv-08324-DLC Document 1-13 Filed 09/06/19 Page 3 of 3
